Per Curiam.
The judgment of the court below will be affirmed, for the reasons stated in its per curiam. We desire, however, to point *707out that the Supreme Court fell into error in stating that the judgment in the replevin suit was between the same parties as those before the court in the case at bar, and that under the writ of replevin the officer seized a license certificate of the defendant, Tumulty, which was returned to him upon claim and bond. As a matter of fact, the parties to the replevin suit were the Columbia Brewing Company, plaintiff, the plaintiff and respondent in this case, and Paul Wisenfeld, defendant. Mr. Tumulty, the defendant and appellant in this action, entered into a bond, as surety, with the defendant in the replevin suit, as principal, to the Columbia Brewing Company, the plaintiff therein, and, the condition of the bond having been broken, the plaintiff in the replevin action, the respondent here, commenced this suit on the bond against the surety, the defendant and appellant.
For affirmance—The Chancellor, Chiee Justice, Garrison, Swayze, Parker, Minturn, Kalisoh, White, Ter-HUNE, HePPENIIEIMER, WILLIAMS, TAYLOR, JJ. 12.
For reversal—None.